DETAILED ACTION


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The Appeal Brief filed was found persuasive during an Appeal Conference with SPE Amber Orlando and RQAS Michele Jacobson. Applicant’s arguments were found persuasive to overcome the 103 rejection over Schaefer in view of Savur and McMillan. 
Applicant stated that the cited prior art fails to teach a system that determines a respiration rate through atmospheric measurements, ranks commodities from among a plurality of storage enclosures based on the determined respiration rate, and delivers the ranked commodities. 
This is not taught or suggested by the prior art. The cited prior art teaches measuring atmospheric conditions in a controlled atmosphere room, but fails to teach determining a respiration rate through atmospheric measurements, ranking commodities from among a plurality of storage enclosures based on the determined respiration rate, and delivering the ranked commodities. 
The examiner further notes that the claims recite an abstract idea of “ranking”, “selecting”, and data collecting, which is well understood, routine and conventional in the art. While there is an abstract idea in the claims, it has been integrated into the claims by the limitation “causing delivery” of particular goods, therefore making it patent eligible. 
Therefore, claims 1, 8, 10, 21, 27 and 31-32 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Claims 1, 8, 10, 21, 27 and 31-32 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE A COX/Primary Examiner, Art Unit 1791